 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDalziel Supply Company and John Frank MartinInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 287and John Frank Martin. Cases 32-CA-507 (form-erly 20-CA-11488) and 32-CB-87 (formerly 20-CB-3905)March 13, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 28, 1977, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a brief, Respondent Employerfiled limited exceptions and a brief,1and RespondentUnion filed limited cross-exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.I The Employer's request that it be reimbursed by the General Counselfor costs and legal fees incurred in connection with this proceeding is herebydenied because we do not consider the General Counsel's exceptions to betotally without merit or frivolous in nature.2 Counsel for the General counsel has excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3.1951). We have carefully examined the record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thismatter was heard before me at San Francisco, California,on June 29, 1977, pursuant to separate complaints issued235 NLRB No. 9by the Regional Director of the National Labor relationsBoard for Region 20. The complaint in Case 32-CA-507(formerly 20-CA-11488)1 was issued on September 29,1976, based on a charge filed by John Frank Martin onMay 20, 1976. The complaint in Case 32-CB-87 (formerly20-CB-3905) was issued on March 17, 1977,2 based on acharge filed by Martin on May 7, 1976. The cases wereordered consolidated by the Regional Director on March17, 1977. The complaint against Dalziel Supply Company(herein called either Dalziel or Respondent-Employer)alleges that it violated Section 8(a)(1) and (3) of the Act byrefusing to offer Martin employment because of his unionactivities. The complaint against International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local 287 (herein called the Teamsters orRespondent-Union) alleges that it violated Section8(b)(1)(A) of the Act when it refused to process a grievancefiled by Martin, assertedly for arbitrary, irrelevant, capri-cious, or invidious reasons.IssuesI. Whether or not Respondent-Employer refused toconsider Martin for permanent employment because hewas planning to run for union office or because he filed agrievance involving Respondent-Employer's failure tocomply with a collective-bargaining agreement requiring itto utilize Teamsters-referred drivers to operate its deliverytruck.2. Whether or not Respondent-Union refused for arbi-trary, irrelevant, capricious, or invidious reasons to processa grievance filed by Martin against Respondent-Employeralleging that it had refused to consider him for permanentemployment because of his age.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and file briefs. Briefs, which havebeen carefully considered, were filed by all parties.Upon the entire record of the case,3I make thefollowing:FINDINGS OF FACTI. RESPONDENT-EMPLOYER'S BUSINESSEach Respondent admits, and I find, that Dalziel is aCalifornia corporation engaged in the wholesale plumbingsupply business, with its principal office located in SanFrancisco. During the past year Dalziel, in the course andI After this matter was heard and briefs filed, the Board opened itsOakland, California, office, Region 32. As the place of the alleged unlawfulconduct, Campbell, California, is within the territory of Region 32, the caseshave been assigned Region 32 docket numbers.2 The complaint in Case 32-CB-87 (20-CB-3905) is technically defectiveas the Regional Director failed to sign it, although on the same day she didsign an order consolidating it with Case 32-CA-507 (20-CA- 11488). Iconclude that such an omission is merely an oversight which could becorrected by an appropriate order. As I did not discover the defect untilrecently and as the matter has now been fully litigated. I see no reason tofurther delay the case, particularly in view of my decision on the merits. Ifcounsel for the General Counsel wishes to correct the omission she may doso by appropriate application to the Board.3 The General Counsel's unopposed motion to correct the record ishereby granted.56 DALZIEL SUPPLY COMPANYconduct of its business, purchased and received goodsvalued in excess of $50,000 directly from suppliers locatedoutside California. Accordingly, each Respondent admits,and I find, that Dalziel is, and has been at all materialtimes, an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDEach Respondent admits, and I find, that at all materialtimes the Teamsters has been a labor organization withinthe meaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAlthough Respondent-Employer's headquarters are lo-cated in San Francisco, it has at least six branches, five ofwhich appear to be located in various communities in theSan Francisco Bay area. Its president is E. O. "Ned" Myallwho is officed at its San Francisco headquarters. Thefacility involved herein is the warehouse located in Camp-bell, California, a San Jose suburb. Its manager is JedMyall, son of the corporate president. Jed Myall hasmanaged the Campbell branch for 12 years. The Campbellbranch regularly employs one truckdriver and four ware-housemen.Dalziel is a member of the Northern California SuppliersAssociation, a multiemployer collective-bargaining associ-ation. By virtue of its membership in that association,Dalziel is bound to at least one collective-bargainingcontract with Respondent-Union; that agreement coversDalziel's warehousemen, including those employed atCampbell. Dalziel also has a second collective-bargainingagreement (not in evidence) with Respondent-Unionwhereby the Union represents its truckdrivers, includingthose at Campbell.Pertinent Contract ClausesThe warehousemen's contract contains two clauseswhich are pertinent here. The first is section 2(a) relating tohiring. That clause requires an employer to fill vacanciesthrough the Teamsters hiring hall. It obligates the Team-sters to refer "competent and experienced" employees andfurther provides that if the Union is unable to furnish suchemployees within 24 hours after an employer's call, theemployer is free to hire employees from other sources.Section 4(j) prohibits an employer from refusing to hire,discharging, or otherwise discriminating against employeesor applicants because of their "age, sex, race, religion,color, national origin, or union activities ...."B. John MartinDuring 1976 John Martin was a 49-year-old individualwith approximately 17 years' experience in the plumbingsupply business. His experience included approximately14-1/2 years as a warehouseman and 2-1/2 years as atruckdriver. He had recently been laid off by ITT Grinnell,another plumbing supply company, with facilities in SanJose, having worked there for 10 years as a warehouseman.In order to seek employment he registered with theTeamsters hiring hall and the Union began referring him tovarious employers in its area. The record shows that fromJanuary through April 1976 the Union referred him to 18jobs, mostly short-term work. Of these 18 referrals, fivewere to Dalziel's Campbell facility. His first referral toDalziel was on February 2, where he worked for a shorttime as a driver. On February 13 he was again referred toDalziel as a driver, having been requested by name. OnMarch 1 he was referred to Dalziel as a warehouseman. Onthis occasion Dalziel had requested him by name and onan "open dispatch" basis, meaning that the job, althoughtemporary, would last for an indeterminate period of time.In fact it lasted for 10 days. On April 19 he was againreferred to Dalziel as a driver, having been requested byname. On April 20 he was again referred to Dalziel as adriver but Dalziel did not request him by name. Althoughhe has not worked at Dalziel's Campbell facility since thattime, he had been referred to Dalziel's Mountain Viewbranch in 1977 and has worked there, though the recorddoes not show for how long or on how many occasions.While employed by ITT Grinnell, Martin was a unionsteward from 1968 to 1975. In December 1973 he ranunsuccessfully for the office of union business agent. Aswill be seen, in early 1976 he decided to run again.C. Dalziel's Hiring Practices at CampbellAccording to the undisputed testimony of Jed Myall, theCampbell manager, the employee complement at thatlocation is relatively stable. As noted, there are fourwarehousemen and one truckdriver. All of these individu-als are permanent employees. He testified that Dalzielgenerally tries to maintain two experienced warehousemen,together with two relatively inexperienced warehousemen.He testified that it is Dalziel's intent to teach the inexperi-enced warehousemen the business and to slowly movethem into other jobs. This practice results in a limitedamount of turnover.Jed Myall further testified that, when seeking to fill thepermanent warehouse positions, he uses the union hiringhall to do so. In addition, he said, he asks applicants forpermanent employment to fill out employment applica-tions. These individuals are interviewed by himself and byhis superiors in San Francisco. The practice is somewhatdifferent when the Employer hires temporary employees.Again, according to Jed Myall, the Company uses theunion hiring hall to obtain such employees. However, theydo not fill out employment applications nor are theyinterviewed by San Francisco management.It is clear from the record that Don Boggini, the Union'sbusiness agent during the pertinent portion of 1976, wasfamiliar with Dalziel's hiring practices and desires withregard to permanent employees. I reach this conclusionbecause of his following testimony:The Dalziel Company would like, when they hirepeople in the warehouse, to be a qualified person whocould work and do, maybe, a salesman or managementposition. They just don't like to hire people that aregoing to be a warehouseman for the next 25 years. So, I57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgive a list to the dispatcher to send several people whohe thought might be qualified off of the "A" list and thedispatcher would send them out, not knowing who theywere. If we didn't have somebody that was qualified,Dalziel Company would seek different people to hirethat maybe were not in our union.D. Evidence Regarding Dalziel's AllegedDiscrimination Against MartinAt the Campbell warehouse, the truckdriver is JoeHarvick; he is also the union steward. During one ofMartin's February 1976 periods of employment withDalziel, he took a coffeebreak with Harvick at a nearbycoffeeshop. During that break Harvick told Martin that hewas planning to run for union business agent. Martinreplied that he was going to do so, too, and thought itwould be a good idea to start campaigning early, althoughthe election was not to be held until December. Later,according to Martin, he mentioned his intention to threeother Dalziel employees whom Martin knew only by theirfirst names -Dale, Ray, and Steve. Martin virtuallyconcedes that he told no one in management of hisintention and Jed Myall testified that as of April 1976 hedid not know that Martin intended to run for union officein December.As noted earlier, on March I Martin was referred toDalziel as a warehouseman and held that job for approxi-mately 10 days. During the last portion of that employmentperiod, Martin had a conversation with Wes Zimmer, whoMartin said was a foreman at Dalziel.4That conversationoccurred in Zimmer's office at the warehouse. Martinasked Zimmer if Dalziel would be putting on any morehelp. Zimmer replied that they definitely needed a man atCampbell and probably one at Mountain View. Martinthen asked Zimmer if he would put in a word for him andZimmer replied that he would recommend Martin tomanagement. On the following day they had anotherconversation in which Martin asked when he would haveany further word about being hired. Martin testified thatZimmer replied that on the following week there would bea meeting in San Francisco to make a decision regardinghiring additional employees at Campbell and MountainView. Martin recalls Zimmer saying that if anybody was tobe hired, Zimmer would definitely hire Martin.5Theconversation ended with Zimmer telling Martin to call himI Jed Myall testified that Zimmer, who was not employed by Respondentat the time of the hearing, was not a foreman but was an office clerical.Based on that testimony, Respondent argues that Zimmer was not asupervisor and the testimony by Martin relating to what Zimmer said isinadmissible hearsay and was in any event not binding on Dalziel. Martintestified that it was Zimmer to whom he gave his referral slips and whoinitialed them for return to the union hiring hall. According to Martin,Zimmer also told him where he was to work and often told him how long ajob would last.It should also be observed that in Dalziel's March 30, 1976, letter toBoggini, regarding the hire of certain persons (set forth in full infra),Company President E. O. "Ned" Myall advised the Union that an applicantfor permanent employment, Frank Battles, should report to Zimmer for aninterview. Jed Myall was not asked about the meaning of that portion of theletter and E. O. "Ned" Myall was not called as a witness. Thus the nature ofthe interview to be conducted by Zimmer is unexplained and virtuallyunlitigated. It should be observed that the authority attributed to Zimmer byMartin, as well as Zimmer's apparent authority to interview employeeapplicants, do not conclusively prove Zimmer to be a supervisor. Hisin the middle of the following week and he would letMartin know the outcome of the San Francisco meeting.On the following Wednesday or Thursday Martin tele-phoned Zimmer who referred him to Jed Myall. Accordingto Martin, Myall told Martin that Dalziel was not doingany hiring but would certainly keep him in mind. Martinthanked him and the conversation then ended.Jed Myall recalled the incident in which Zimmer gavehim the telephone to talk to Martin. According to Myall,he told Martin the Company at that time had no require-ments for experienced help; that if he would like to fill outan application form, he was more than welcome to do sofor future reference. It is undisputed that Martin did notfile an application for employment. He testified that to doso would violate union rules against hustling jobs.On April 19 Martin was again referred to Dalziel as adriver. Dalziel had called for him by name. When hereported for work at 8 a.m., Zimmer told him that he wouldprobably work for the rest of the week because driverHarvick had cut his finger and they were not certain whenHarvick would return. At the end of the shift, however,Zimmer told him not to report the following day butinstead to return to the union hall.The next day, April 20, Dalziel again called the hall for atruckdriver. This time, however, the Company did notrequest anybody by name. Nonetheless, the Union referredMartin.Martin testified that when he arrived at the Campbellwarehouse, Zimmer expressed surprise upon seeing him,saying the Company did not want two truckdrivers and didnot want him to gain seniority. Martin explained that hecouldn't gain seniority, that to do so an employee needed20 days work within 60 days and this was only his secondday. He said Zimmer replied that he'd already worked forthe Company for 2 weeks. Martin explained that hisprevious employment was under the warehouse contractand under that agreement an employee needed 90 dayswithin a year to gain seniority. Zimmer then told Martin towork for the rest of the day. At the end of that day he toldMartin he couldn't have him back on the following dayand, besides, nothing was going out that day.Martin, aware that Harvick's injury would keep him offthe job for at least a few more days, became suspicious ofZimmer's statement regarding no work the next day. Hebelieved Dalziel still needed someone to drive the truckaccepting and signing referral slips is consistent with Myall's claim that hewas a clerical, and his telling Martin where to work may not have involvedindependent judgment. Further, his interview of Battles may have hadlimited scope or may have been specifically delegated to him on that oneoccasion. The record is simply incomplete on these points, probably becausethe complaint gave Dalziel no notice that Zimmer was involved in the case.Nevertheless, it is likely that Zimmer was a supervisor and that Martin'stestimony with regard to Zimmer is admissible for the truth of the mattersasserted by that declarant. However, it is unnecessary to reach thatconclusion because, even under Martin's version, Zimmer never madeMartin a promise of employment.5 In the previous footnote I state that Zimmer never made Martin apromise of employment. While Martin's testimony here appears to quoteZimmer as making such a promise, I do not so construe it. Taken in contextwith what was said before, it is apparent that Zimmer preferred Martin overothers, but he also clearly said his preference could be overridden by higherauthority. Thus his statement to Martin that if anybody would be hired itwould be Martin can only be taken as an expression of Zimmer's personaldesire. It was not a company commitment to Martin.58 DALZIEL SUPPLY COMPANYand feared Dalziel would assign the truck driving to awarehouse employee, thereby violating the truckdrivercontract.Accordingly, on April 21, he asked Business AgentBoggini to investigate the situation. Boggini, who was busywith other matters, refused, telling Martin that he didn'thave time to do it that day. Later that day Martin went outto the Dalziel warehouse and observed that the truck wasnot there. By telephoning the union dispatcher he learnedthat no one had been dispatched to drive the truck.On the following day he had another conversation withBoggini in which he reported what he had observed.Boggini told Martin he had no proof. Martin became angryand went to see the Union's chief executive officer, PeteCancilla, the secretary-treasurer. Ultimately they all decid-ed that there was insufficient proof, and Martin andanother union member, Frank Battles, volunteered to go toDalziel's Campbell warehouse to observe. While there, theysaw the truck going in and out with material despite thefact that no driver had been referred from the hall.On April 22 Martin and Battles filed a joint grievance(misdated April 21) alleging, in substance, that Dalziel hadimproperly assigned a nonunit employee to perform truck-driving work.Shortly thereafter, the Union and Dalziel settled thatgrievance (known as the run-around pay grievance) whenDalziel agreed to pay one day's pay to the individual whowas on top of the Union's out-of-work list. Neither Martinnor Battles received any of that money.On April 26 Martin was present in Business AgentBoggini's office and saw a letter on Boggini's desk fromDalziel President E. O. "Ned" Myall to Boggini. The letter,dated March 30, reads as follows:Dear Don:Confirming our telephone conversation of this after-noon, wherein we discussed the following:The fact that we have contacted your office forassistance of employing young inexperienced people inter-ested in our type of work, it has been long past the timelimit required by your union to supply us an acceptableworker, and so we have gone out on our own, as youhave previously been advised, and have hired:MOUNTAIN VIEW BRANCHDan Cassidy, who we will send to your office onApril 5th for a permit to work in our Mountain ViewWarehouse, and on April 12, we are hiring MikeLovisone, the young chap you sent in for an interviewfor warehouse work. Both of these people will be givena 90-day trial, and if acceptable, should become steadyemployees.CAMPBELL BRANCHOn April 5th, we will send to you a Mr. Dave Caputofor permit to work in our Campbell Warehouse. Asmentioned, we are still in need of an additionalwarehouseman in Campbell. It could be that we mightactually need two more men, besides Dave. Yourassistance would be greatly appreciated.By copy of this letter, we are informing our Camp-bell Warehouse that the man that you made mention oftoday, Mr. Frank Battles, will be sent in by you to Mr.Wes Zimmer for interview. [Emphasis supplied.]Upon reading this letter, Martin became disturbed fortwo reasons. First, the letter was dated only several daysafter he had spoken to Jed Myall and had been told thatthe Company wasn't hiring. He believed Jed Myall had liedto him. Second, he was upset because of the letter'sreference to Dalziel's interest in hiring "young inexperi-enced people." He believed that such a limitation violatedthe no-discrimination clause in the collective-bargainingagreement. Accordingly, he immediately filed a grievanceagainst Dalziel alleging that they had refused to considerhim for employment because of his age and had thereforeviolated section 4(j) of the collective-bargaining contract.Dalziel's March 30 letter, as can be seen, mentioned thatone of the young inexperienced people it had hired to workin Campbell in the absence of a referral by the Union was aDave Caputo. President Myall also mentioned in the letterthat the Campbell warehouse needed at least one addition-al warehouseman, and possibly two. Jed Myall testifiedthat on April 14 and 22 he telephoned Boggini to ask himto send inexperienced individuals for interviewing -hereferred to them as "beginners." Later, by memo datedApril 27, Myall confirmed his earlier telephone calls andagain requested the Union to send him "beginners" to beinterviewed. He concluded his memo with the followingsentence: "Again, I ask you send us prospective beginnersfor warehouse work." Boggini's testimony on this point isconsistent with Jed Myall's. Accordingly, I find thatbetween March and April 1976 Dalziel was attempting tohire, and indeed hired one, inexperienced warehousemento work at its Campbell branch.Expanding on one of the April telephone calls, Bogginitestified that at some point in April he had a telephoneconversation with Jed Myall. He was unable to specify thedate the telephone conversation occurred. It is apparent,however, that it occurred prior to April 26, when Martinsaw Dalziel's March 30 letter on Boggini's desk. It mayhave been one of the conversations referred to by JedMyall, either April 14 or 22. Before recounting Boggini'stestimony, it should be observed that Boggini, on the pointin question, was reluctant, unresponsive, had poor recollec-tion requiring refreshment by use of his affidavit, and wasconfused regarding to which he had spoken to President E.O. "Ned" Myall or Campbell Manager Jed Myall.When counsel for the General Counsel asked Boggini ifhe had had a conversation with "Mr. Myall" in April aboutMartin working for Dalziel, Boggini replied, "I'm notpositive. I think his name was mentioned." When theGeneral Counsel asked him to recount what Myall said tohim and what he said to Myall about Martin during thatconversation, Boggini testified he could not recall. TheGeneral Counsel then asked whether he recalled if "Mr.Myall" said anything about Martin's running for businessagent. Boggini testified that "it was brought up." TheGeneral Counsel then asked who brought it up and Bogginireplied, "E. O. Myall." When the matter of which Myallwas being referred to was cleared up, and the GeneralCounsel asked if Boggini recalled what Jed Myall said tohim about Martin in the telephone conversation, Bogginireplied he did not recall.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHis memory was then refreshed by showing him hisaffidavit which he had executed some time previously. Hethen testified that he recalled a telephone conversationwhich he had had with Jed Myall in April 1976 in whichMartin was discussed. He testified: "Well, I was told thatthey would like to hire people that have the ability to selland go into management, and that John Martin, theydidn't want to interview John Martin because they alreadyhave one person named Joe Harvick that was a businessagent,[ 6] and with six people employed in a small companylike that they didn't need two people that were going to runfor union office."On cross-examination Boggini was asked if Myall hadtold him the purpose of the call. Boggini testified "Well, atthat particular point there, he was looking for young peopleto hire, and he wanted me to send him people to beinterviewed." As a result of that call, Boggini told theUnion's dispatcher to send some people to Dalziel forinterviewing. However, Martin was not one of the individu-als sent.When Boggini was asked if it was true that Jed Myall didnot tell him he would not employ Martin because Martinwas too old, Boggini replied he could not recall. On April26, according to Martin, while he was filing the agediscrimination grievance, Boggini did not make any state-ment regarding his knowledge of why Dalziel had not hiredhim. In fact, Martin stated that Boggini did not even tellhim that Jed Myall had made a statement about hiringinexperienced people until sometime in 1977, some 9 or 10months after the age discrimination grievance was filed.Jed Myall denied having any conversation with Bogginiin April 1976 in which Martin was discussed. He furtherdenied discussing Martin with Boggini at any time betweenFebruary and September of 1976. He also denies evertelling Boggini that Dalziel would not consider Martin forpermanent employment because it already employed anindividual (Harvick) who was running for union office. Hesaid that in April 1976 he did not know if Martin wasplanning to run for union office in December. In thisregard it should be noted that Martin had only spoken toHarvick and other employees about his intention. Heconceded that he did not even tell Zimmer of his intention.Aside from Boggini's testimony there is no evidence thatmanagement was aware of Martin's intention.In observing Boggini testify, I was not impressed with hisdemeanor. He testified unresponsively, hesitatingly, and inlow tones on this point. He was a most reluctant witness.The General Counsel attributes his reluctance to the factthat Boggini is no longer a business agent and is now acasual employee of Dalziel. However, in view of hisinability to recall, requiring memory refreshment,s hisconfusion about to whom he was speaking, as well as hisodd behavior in not telling Martin what he now claims JedMyall told him on the telephone, it appears to me that hisreluctance may just as easily have been the result of notwishing to engage in a further fabrication. Indeed, itappears highly probable that he gave false testimony in his6 As noted earlier in this Decision, Harvick was a union steward, not abusiness agent.I It is unlikely Boggini would have difficulty recalling Jed Myall's allegedstatement that Dalziel did not wish to hire persons who intended to run forunion office. Such a statement would have shocked Boggini if it had beenaffidavit, most likely to curry favor with a potential unionofficer, Martin, who had found himself in uncertaincircumstances, but who might win union office shortly.However, when the matter required actual testimony afterMartin had lost in his bid for office, Boggini could notcarry the chicanery further until confrontation with hisaffidavit placed him in an uncomfortable dilemma and hewent through with it. While my observation here is notcapable of absolute proof, it is clear that when Boggini'stestimony is compared with that of Jed Myall, Myall'sversion is spotless compared to that of Boggini. According-ly, I do not credit Boggini's testimony that Jed Myall toldhim that Dalziel did not wish to hire Martin because heintended to run for union office. On the other hand I docredit Jed Myall's denial.E. The Stipulated Facts with regard to Respondent-Union's Refusal to Process Martin's AgeDiscrimination Grievance against DalzielThe General Counsel and the Union entered into certainfactual stipulations. Dalziel, however, did not participate inthese stipulations and is not bound by them. Indeed, as willbe seen, the General Counsel and the Union have stipulat-ed to facts involving Dalziel which I have found in sectionD above did not occur. See items 3, 4, and 5 below.The factual stipulation between the General Counsel andthe Union is as follows:1. Martin was dispatched to jobs at Dalziel and otheremployers from January 1976 through April 1976 as shownin Respondent-Union's Exhibit 1.2. On March 30, 1976, Dalziel requested in writing toBoggini that Boggini refer applicants for permanent ware-house employment. See the March 30 letter quoted supra.3. In the spring of 1976 Boggini informed Dalziel thathe would refer Martin (among others) to apply forpermanent employment.4. Dalziel told Boggini that Martin would not beacceptable for permanent warehouse employment and thereasons given by Dalziel are those contained in the recordin the complaint case against the Employer.5. In view of Dalziel's stated position with regard toMartin, Boggini did not refer Martin to Dalziel forpermanent employment.6. On April 26 Martin submitted his age discriminationgrievance after he had seen Dalziel's March 30 letter whichhe read at the Union's office on April 26. During that dayBoggini discussed Martin's grievance with Secretary-Trea-surer Cancilla and they decided that it would not beprocessed under the grievance provision of the warehousecontract for the following reasons:(a) Martin had not attained seniority standing under thewarehouse contract and the grievance procedure was, forthat reason, not available to him.8(b) The grievance could not, in any event, be sustainedon its merits. Accordingly, Boggini told Martin that if hehad a claim against Dalziel based on age discrimination hemade and he would have clearly and unhesitatingly recalled it. That hecould not do so tends to show the statement was never made.8 The contract itself contains no such limitation on the availability of thegrievance procedure to employees without seniority.60 DALZIEL SUPPLY COMPANYshould file it with the Federal government at the Federalbuilding in San Francisco.97. The position of the Union with regard to its refusalto process Martin's grievance was not taken on the basis ofpersonal animus. Neither Boggini nor Cancilla nor anyother union representative consulted with legal counsel inconnection with their consideration of Martin's grievanceor their failure to process it.IV. ANALYSIS AND CONCLUSIONSA. Case 32-CA-507 (20-CA-11488)The General Counsel argues that Respondent-Employerviolated Section 8(a)(3) and (1) of the Act by refusing toconsider Martin for permanent employment as a ware-houseman because he intended to run for union office. Theprincipal evidence in support of this theory is Boggini'stestimony to the effect that Jed Myall, during an Apriltelephone conversation, admitted that such was Respon-dent-Employer's intent. I have previously discredited Bog-gini's recollection in this regard and have credited JedMyall's denial that Martin was ever discussed in any of theApril telephone conversations. Aside from whether or notJed Myall made such an admission, there is virtually noother evidence in support of that theory.First, there is no evidence that Myall or anyone inRespondent-Employer's management was aware that Mar-tin intended to run for union office. The General Counselargues that, because of the small size of the operation, thesmall-plant doctrine applies and that, as a matter of law,Respondent-Employer should be presumed to have knownthat Martin intended to run for union office. I am unableto apply the small-plant doctrine in the circumstances ofthis case. The small-plant doctrine is generally applied tounion organizing campaigns because of the high probabili-ty that an issue of such magnitude would not escape thescrutiny of management in a small operation. However,Martin's decision to run for union office in no way reachesthe magnitude of a union organizing campaign. Hisdecision was a personal matter as well as an internal unionmatter. As such, the probability of such informationreaching management is far less than the likelihood of aunion organizing campaign reaching management. Thus Ireject the General Counsel's contention that the small-plant doctrine should be applied here, and accept JedMyall's testimony that he was unaware of Martin's inten-tion to run for union office.Second, aside from the admission reported by Boggini,which I have discredited, there is no evidence thatRespondent-Employer harbored any animus against em-ployees who held union office. Third, even the timing of9 In fact, Martin did file such a complaint with the United StatesDepartment of Labor in San Francisco. At the time of the instant hearinghis case was still being processed by that department.'0 His 1977 employment at Mountain View is a neutral factor in terms ofsignificance to this case. It may be argued that his 1977 employment thereshows Respondent-Employer lacked animus against Martin either becauseof his intention to run for union office or because he filed the "runaroundpay" grievance. However, that hire came after Martin had filed an unfairlabor practice charge against it, after the Regional Director had issued theinstant complaint, and after he had lost the election. If Dalziel diddiscriminate against Martin in April 1976. a refusal to accept him in 1977the alleged decision is not particularly persuasive. Martinannounced to Harvick his intention to run for union officein February. He may have spoken to other employeesshortly after that time. However, Respondent-Employercontinued to hire him, specifically calling for his serviceson March I for 10 days and April 19 for at least I day.10Itis true that on April 20 Zimmer expressed a fear thatMartin would obtain seniority. Assuming, without decid-ing, that Zimmer's statement regarding Martin's acquiringseniority is binding upon the Company because of supervi-sory status, nonetheless a decision not to continue toemploy a temporary/casual employee because of seniorityconsiderations is not a violation of Section 8(a)( 1) or (3) forit lacks the requisite of discriminatory intent or effect. Seegenerally Radio Officers' Union etc. (A. H. Bull SteamshipCompany) v. N.LR.B., 347 U.S. 17, 43-48 (1954). Certainlysuch a statement carries with it no animus of the naturesought by the General Counsel.Moreover, Jed Myall's statement to Martin in Marchthat the Company had no requirements for experiencedhelp is not inconsistent with other evidence. Indeed,Dalziel was looking for inexperienced help and Martinsimply did not fill the bill. Boggini was well aware thatRespondent-Employer wished to hire inexperienced help.In fact, the Union was unable to fill the request andRespondent-Employer was forced to exercise its right tohire from other sources and hired Caputo to work at itsCampbell branch. (It also hired two other inexperiencedemployees to work at Mountain View, one of whom washired through the Union and one of whom was hired fromanother source.) On April 27 Respondent-Employer sentthe Union a memo reaffirming its request for "beginners."In the face of these continuing requests it is notsurprising that Boggini did not send Martin to be inter-viewed. He knew it would be an exercise in futility forMartin. Thus, given these facts, Respondent-Employernever even had an opportunity to consider Martin foremployment. It is, therefore, only speculation to guess whatRespondent-Employer would have done had the Unionsent Martin to be interviewed. Accordingly, I am of theview that the General Counsel's proof with regard to theclaim that Respondent-Employer refused to consider Mar-tin for employment because he planned to run for unionoffice is wholly without evidentiary support.The General Counsel's alternative theory, that Respon-dent-Employer failed to consider Martin for employmentbecause he filed the "run-around pay" grievance, also failsfor the same reason. The Union never sent Martin to beinterviewed and therefore Respondent-Employer neverhad the opportunity to discriminate against him. I Accord-ingly, I shall recommend that the complaint against Dalzielbe dismissed in its entirety.prior to the instant hearing would have been a foolish litigation risk, for thatconduct would undoubtedly have been used against it. By the same token,the 1977 employment should not be construed as a positive factor inanalyzing Respondent-Union's defense. for to do so would give excessiveweight to an after-the-fact occurrence which is subject to possible manipula-tion." In late May or June an experienced plumbing warehouseman namedRick Rizzo became unemployed and Boggini attempted to find himemployment. During the course of that search he spoke to Jed Myall, whodid not then have a place for him. Shortly thereafter, the Campbell facility'smost experienced warehouseman, Dale Goodart, gave notice that he(Continued)61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Case 32-CB-87 (20-CB-3905)The General Counsel contends that Respondent-Union'sfailure to process Martin's age-discrimination grievanceagainst Dalziel violated Section 8(b)(1)(A) because it wasfor arbitrary, irrelevant, or invidious reasons and thereforein violation of its duty to fairly represent all employees.See, generally, Miranda Fuel Co., Inc., 125 NLRB 454(1959).The General Counsel points to the clause of the contractprohibiting age discrimination and to certain language inDalziel's March 30 letter to reach the conclusion thatMartin had aprimafacie case of age discrimination againstDalziel. Further, the General Counsel notes that one of thetwo reasons advanced by the Union for refusing to processthe grievance is legally insufficient.In this regard, I note the General Counsel's observationthat the first reason, Martin's not having attained sufficientseniority to warrant pursuing a grievance, is legally insuffi-cient. If that were the only reason given, I would fullyconcur and find a violation, for a union which is theexclusive bargaining agent is obligated to fairly representall employees in the bargaining unit, whether or not theyare casual, temporary, probationary, or have attainedcontractual seniority. However, the fact that a union has anobligation to fairly represent all the people in the bargain-ing unit does not necessarily lead to the conclusion that itsfailure to process a grievance for valid as well as invalidreasons is an abrogation of that duty. However, beforeresolving that question, it should be observed, contrary tothe General Counsel's contention, that the evidence beforethe Union at the time Martin filed his age-discriminationgrievance did not amount to a prima facie case of agediscrimination.There is no question that Dalziel was looking forinexperienced employees which it could train to go intoother areas of its operation. Boggini was well aware of thatfact and knew Dalziel did not wish to hire someone whowould remain a warehouseman forever. He knew Dalzielalready employed two such individuals at Campbell andnow wished to hire people with potential to perform inother areas of the business. Such a consideration had little,if anything, to do with the age of the individuals whomDalziel wished to hire. When, in its March 30 letter, itreferred to "young inexperienced people" Respondent-Union well knew the nature of the employees Dalzielwished to hire. Jed Myall testified that when he used theword "young" he was referring to individuals who were"young in the industry" and not to their age. Undoubtedly,Boggini so interpreted the similar phraselogy appearing inthe March 30 letter. Certainly, Jed Myall's April telephonecalls were consistent with that interpretation. While it istrue that Boggini and Cancilla made their decision on April26 not to process the grievance because they believed it hadintended to quit. Myatt immediately contacted Boggini about Rizzo and inlate June, after San Francisco management interviewed Rizzo, hired him asGoodart's replacement.I do not regard Rizzo's hire as probative of anything in these cases.Martin was never presented to Dalziel for permanent employment and thusit did not treat Martin differently than Rizzo. Moreover, Boggini'ssuccessful attempt to find Rizzo permanent employment, while leavingMartin in the hiring hall, is subject to too much speculation to be of value inanalyzing the case against Respondent-Union.no merit, and without benefit of Jed Myall's April 27memo, that memo ends any doubt about whether Respon-dent-Employer was using age as a criterion for hire. In thatmemo Myall noted he had asked Boggini to "send usbeginners for warehouse work for interviewing ....Again I ask you send us prospective beginners for ware-house work." The use of the word "beginners" cannot,without more, be construed as evidence of age discrimina-tion.In Ford Motor Company v. Huffman, 345 U.S. 330 at 338(1953), the Supreme Court, in discussing a union's duty offair representation said: "A wide range of reasonablenessmust be allowed a statutory bargaining representative inserving the unit it represents, subject always to completegood faith and honesty of purpose in the exercise of itsdiscretion." It is clear to me that the union leaders'instincts here were accurate enough to satisfy their duty asset forth in Huffnan and to justify their refusing to processthe grievance on the ground that it lacked merit. Accord-ingly, I cannot find that Respondent Union violated itsduty of fair representation in the face of such knowledge ofthe facts.However, knowing that the grievance lacked merit, theUnion nonetheless added a "make-weight" reason tojustify its refusal to proceed with Martin's grievance, hisnot having contractual seniority. That the Union chose toadd a make-weight reason does not, in my view, justify theconclusion that the Union breached its duty of fairrepresentation. It merely warrants the conclusion that theUnion is ignorant of the extent of its obligation.There are two kinds of cases which it may be argued areanalogous to the facts here. Both involve the intent of therespondent. The first is the typical mixed motive discrimi-nation case. There the respondent has both lawful andunlawful motivations for its conduct.12The second issimilar -cases where a respondent advances a false orhollow reason for its action.13Both result in violations ofthe Act. In my view, however, neither of these kinds ofcases affords assistance here. Both lines of cases involve arespondent's act penalizing an employee for having en-gaged in a protected right. Fair representation cases,particularly one such as this where the respondent's motiveis not involved (the parties have stipulated that the Unionhad no personal animus against Martin), do not lendthemselves to that kind of analysis.Indeed, the elements of the violation are entirely differ-ent. A discrimination case requires proof of intent topenalize an individual for engaging in a protected right.Motive may be proven in various ways, including inverselyby a showing that the assigned nondiscriminatory reasonfor the penalty is false or hollow. If that occurs, the trier offact may infer that the action was taken for another reason,an unlawful reason. Shattuck Denn Mining, supra.12 E.g., N.LR.B. v. Great Eastern Color Lithographic Corp., 309 F.2d 352(C.A. 2, 1962); Betts Baking Co. v. N.LR.B., 380 F.2d 199 (C.A. 10, 1967);N. LR.B. v. Fairview Hospital, 443 F.2d 1217 (C.A. 7, 1971).13 E.g., N.LR.B. v. Solo Cup Company, 237 F.2d 521 (C.A. 8, 1956);N. L. R.B. v. Shattuck Denn Mining Corporation (Iron King Branch), 362 F.2d466 (C.A. 9, 1966).62 DALZIEL SUPPLY COMPANYHowever, fair representation cases are proven not by therespondent's motive, but by whether it met a duty of fairplay as imposed upon it by law. If the duty was met, then itis immaterial that a second assigned reason for its actionwould not have met that duty. Use of a legally insufficienteffort to meet the duty is not tantamount to the union'smixing illegal with legal motives, nor may that reason beused to justify an inference that an unlawful motive was thereason for the conduct, for motive is not an element of thealleged violation.Thus, here, Respondent-Union's advancement of a legal-ly insufficient reason for refusing to process the grievancecannot be deemed unlawful, for it fully met its duty of fairrepresentation when it analyzed the facts available andconcluded Martin's age discrimination grievance had nomerit. Its coupling a legally insufficient reason to a legallysufficient effort to meet its duty was both unfortunate andunwise, but does not change the fact that the Union met itsduty of fair representation here. Nor, in my opinion doesthe Union's conduct run afoul of the "complete good faithand honesty" required in Huffman.Accordingly, I must conclude that Respondent-Uniondid not violate Section 8(b)(1)(A) when it refused toprocess Martin's grievance against Dalziel alleging that ithad violated the contractual prohibition against age discri-14 The Union's advice to Martin to file an age-discnmination complaintwith the U.S. Department of Labor also tends to show that it did not actarbitrarily in refusing to process the gnevance.is In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,mination,14and I shall recommend dismissal of thatcomplaint as well.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAWI. Respondent Dalziel Supply Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,Local 287, is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent Dalziel has not engaged in any viola-tions of Section 8(a)(3) and (I) of the Act.4. Respondent Teamsters has not engaged in anyviolation of Section 8(b) 1)(A) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER '5The complaints are dismissed in their entirety.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes.63